DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (EP 197789) and further in view of Iwasaki (US 2016/0163417).  
Takahashi is directed to a resin composition comprising a thermoplastic polyester resin, a thermoplastic elastomer, and a carbodiimide compound (Page 5, 3rd paragraph).  Takahashi further states that said resin composition provides low temperature impact characteristics and is suitable in a wide variety of applications, including electrical equipment parts and electronic parts (Page 2, 2nd paragraph).  In such an instance, however, Takahashi fails to specifically describe an application in which said resin composition covers a metal member to form a resin-metal composite.
In any event, the general disclosure of “electrical equipment parts” and “electronic parts” would have been recognized as including applications in which said resin composition covers a metal wire or metal member.  Iwasaki, for example, recognizes the use of resin layers for electrical wires used in electrical equipment to provide, among other things, low temperature performance (Paragraph 5).  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to arrange the resin composition of Takahashi around an electrical wire or metal member (consistent with the disclosure of Takahashi to use the resin composition in electrical equipment parts and electronic parts where low temperature properties are desired).  Furthermore, the language “for a tire” is directed to the intended use of a composite member and such fails to further define the structure of the claimed composite member.
With respect to claim 2, Takahashi suggests a loading between 0.1 and 10 weight percent (Page 10, last paragraph).
As to claim 4, the claims as currently drafted fail to require the presence of an epoxy compound (such a compound is an optional component).
Regarding claim 5, the claims as currently drafted fail to require the presence of an amino compound (such a compound is an optional component).
With respect to claim 6, the claims as currently drafted fail to require the presence of an amorphous resin (such a compound is an optional component).
Regarding claim 7, Takahashi suggests a plurality of the claimed resins (Page 6, last paragraph).
As to claim 8, Takahashi suggests the use of thermoplastic polyester elastomers (Page 8, last paragraph).
Regarding claims 9-11, the general disclosure of thermoplastic resins, such as polyethylene terephthalate, and thermoplastic polyester elastomers suggests the presence of carboxy groups (PET, for example, is a combination of terephthalic acid, which includes COOH groups (carboxylic acid), and ethylene glycol )- such a general disclosure is seen to encompass any number of carboxy densities, including that required by the claimed invention.  A fair reading of Takahashi does not limit the exact amount of carboxy groups and Applicant has not provided a conclusive showing of unexpected results for the claimed densities.    
With respect to claim 12, based on the extreme similarity between the composition of Takahashi and that of the claimed invention, it reasons that the composition of Takahashi would have a flow rate that falls within the broad range of the claimed invention.
Regarding claim 13, the presence of a carbodiimide compound appears to result in a molecular weight in accordance to the claimed invention (see Comparative Examples 6-8 and Inventive Examples 1-3 in Table 1 of Applicant’s original disclosure).
As to claim 14, the claims define a broad range of modulus values that are consistent with those that are commonly associated with resin compositions comprising a thermoplastic elastomer and a thermoplastic resin, it being noted that the specific types of elastomers and resins disclosed by Takahashi mimic those of the claimed invention.  It is further noted that Applicant has not provided a conclusive showing of unexpected results for the claimed modulus range (comparative examples 1 and 6-8, for example, include modulus values between 300 MPa and 1,000 MPa).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Iwasaki as applied in claim 1 above and further in view of Gondaira (US 2020/0019054) and/or Isogawa (US 7,387,821).   
As detailed above, the resin composition of Takahashi includes a carbodiimide compound.  More particularly, Takahashi states that such compounds include one or more carbodiimide groups (Page 9).  Takahashi, though, fails to specifically disclose a carbodiimide group density. 
The general disclosure of Takahashi to include at least one carbodiimide groups suggests a wide variety of group densities.  Additionally, the claimed group densities are consistent with the general order of the densities used with carbodiimide compounds in general, as shown for example by Gondaira (Paragraph 105) and/or Isogawa (Column 3, lines 8+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a group density in the carbodiimide compound of Takahashi in accordance to the claims given that such densities are consistent with those that are conventionally used in carbodiimide compounds and Applicant has not provided a conclusive showing of unexpected results for the claimed group density.
Claim(s) 1, 2, and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 2016/152079, of record) and further in view of Takahashi.
Machida is directed to a tire construction including a covering composition 28 that is adhesively attached (via adhesive 25) to a steel cord 27.  The combination of the covering composition, the adhesive, and the steel cord corresponds with the claimed resin-metal composite.  More particularly, the covering composition comprises a thermoplastic resin (e.g. polyester-based thermoplastic resin) and a thermoplastic elastomer (Paragraphs 43, 53, 64, and 68).  Additionally, as is conventional in all tire compositions, the covering composition of Machida would be expected to include a plurality of additives (Paragraph 166).  Table 2 represents an exemplary composition (P2) including a plurality of common additives.  In such an instance, though, Machida is silent with respect to the inclusion of “at least one chemical” as required by the claims.
Takahashi, on the other hand, is similarly directed to a composition including a polyester resin and a thermoplastic elastomer.  Takahashi further states that a carbodiimide compound is included in order to, among other things, provide an optimized compatibility between polyester resins and thermoplastic elastomers (Page 10, last paragraph).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a carbodiimide compound in the resin composition of Machida for the benefits detailed above.  It is emphasized that the resin composition of Machida and the resin composition of Takahashi are extremely similar to each other in terms of the base components (polyester resin and thermoplastic elastomer) and thus, the disclosed benefits of Takahashi are directly applicable to the resin composition of Machida.  
With respect to claim 2, Takahashi suggests a loading between 0.1 and 10 weight percent (Page 10, last paragraph).
As to claim 4, the claims as currently drafted fail to require the presence of an epoxy compound (such a compound is an optional component).
Regarding claim 5, the claims as currently drafted fail to require the presence of an amino compound (such a compound is an optional component).
With respect to claim 6, the claims as currently drafted fail to require the presence of an amorphous resin (such a compound is an optional component).
Regarding claim 7, Machida suggests a plurality of the claimed resins (Paragraph 53).
As to claim 8, Machida suggests the use of thermoplastic polyester elastomers (Paragraphs 64 and 65).
Regarding claims 9-11, the general disclosure of thermoplastic resins, such as polyethylene terephthalate, and thermoplastic polyester elastomers suggests the presence of carboxy groups (PET, for example, is a combination of terephthalic acid, which includes COOH groups (carboxylic acid), and ethylene glycol )- such a general disclosure is seen to encompass any number of carboxy densities, including that required by the claimed invention.  A fair reading of Machida does not limit the exact amount of carboxy groups and Applicant has not provided a conclusive showing of unexpected results for the claimed densities.    
With respect to claim 12, based on the extreme similarity between the composition of Machida in view of Takahashi and that of the claimed invention, it reasons that the composition of Machida in view of Takahashi would have a flow rate that falls within the broad range of the claimed invention.
Regarding claim 13, the presence of a carbodiimide compound appears to result in a molecular weight in accordance to the claimed invention (see Comparative Examples 6-8 and Inventive Examples 1-3 in Table 1 of Applicant’s original disclosure).
As to claim 14, Machida provides the general order of modulus values associated with the disclosed resin compositions (Paragraph 167).
With respect to claims 15 and 16, Machida teaches the use of acid-modified adhesives (Paragraphs 77-86).  Additionally, Machida states that “there is no particular restriction on a thermoplastic resin to be contained in the hot melt adhesive”.  One of ordinary skill in the art at the time of the invention would have recognized that thermoplastic elastomers are a species under the genus of thermoplastic resins and as such, the use of such an elastomer in the adhesive of Machida would have been well within the purview of one having ordinary skill in the art at the time of the invention.     
As to claims 17, 18, and 20, Figure 3 depicts a tire construction including a bead core or bead member 18, wherein the composite of Machida is a belt layer in a crown region.
With respect to claim 19, the general disclosure of Machida suggests the use of resin compositions in place of rubber to promote weight reduction and reduce costs (Paragraph 3).  More particularly, Machida states that a combination of a specific resin covering composition and a steel cord provides the necessary adhesion with the surrounding tire frame.  These benefits would equally be applicable to the bead formed by successive windings of a steel cord.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use the composite of Machida in the bead core.  It is emphasized that the disclosed covering composition, as opposed to the steel cord, is directly in contact with the tire frame member and results in the disclosed benefits (Paragraph 36).          
6.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida and Takahashi as applied in claim 1 above and further in view of Gondaira and/or Isogawa.
	As detailed above, the resin composition of Machida in view of Takahashi includes a carbodiimide compound.  More particularly, Takahashi states that such compounds include one or more carbodiimide groups (Page 9).  Takahashi, though, fails to specifically disclose a carbodiimide group density. 
The general disclosure of Takahashi to include at least one carbodiimide groups suggests a wide variety of group densities.  Additionally, the claimed group densities are consistent with the general order of the densities used with carbodiimide compounds in general, as shown for example by Gondaira (Paragraph 105) and/or Isogawa (Column 3, lines 8+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a group density in the carbodiimide compound of Takahashi in accordance to the claims given that such densities are consistent with those that are conventionally used in carbodiimide compounds and Applicant has not provided a conclusive showing of unexpected results for the claimed group density.
Conclusion   
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 9, 2022